NO. 07-08-0031-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

MAY 28, 2008
______________________________

JACOB M. ALVEREZ, 

                                                                                                 Appellant

v.

THE STATE OF TEXAS, 

                                                                                                 Appellee
_________________________________

FROM THE CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY;

NO. 1018408D; HON. ELIZABETH BERRY, PRESIDING
_______________________________

Memorandum Opinion
________________________________
                                                                                                 
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
          Jacob M. Alverez (appellant) appeals his conviction for aggravated assault on a
public servant.  Purportedly, the evidence is both legally and factually insufficient to support
his conviction because no one expressly testified that appellant threatened the officer with
imminent bodily injury.  We disagree and affirm.
          Threats come in many shapes.   The one here involved the use of a deadly weapon,
namely a car.  Furthermore, testimony revealed that after the officer in question identified
himself to appellant, as the latter sat in the car, appellant raced the motor.  The officer
testified that he anticipated that appellant “was going to run me over.”  Then the car
“started shooting forward” as another officer raised his pistol.  Appellant’s vehicle struck
the first officer on the “shin” as he attempted to vault over the hood of the moving car and
out of the way.  So too did the officer slide along the vehicle for a bit.  
          Knowing that an officer was in front of his car, racing his engine as the officer
crossed before it, striking the officer with the car, and refusing to stop after the assault,
appellant at the very least threatened the officer with imminent bodily injury, or so a rational
jury could have concluded beyond reasonable doubt.  Furthermore, such a conclusion is
not so contrary to the overwhelming weight of the evidence or supported by evidence so
weak as to render the conclusion clearly wrong and unjust.
          Accordingly, we overrule the two issues and affirm the judgment of the trial court.
 
                                                                           Per Curiam


Do not publish.